EXHIBIT 10.4
AMENDMENT TO EMPLOYMENT AGREEMENT
          This AMENDMENT (this “Amendment”), effective as of July 17, 2009 (the
“Effective Date”), by and between Orbitz Worldwide, Inc. (the “Company”) and
Barnaby Harford (“Executive”) is entered into to amend the Employment Agreement,
dated as of January 6, 2009 (the “Employment Agreement”), by and between the
Company and Executive. Capitalized terms used herein but not defined herein
shall have the respective meanings ascribed to them in the Employment Agreement.
          WHEREAS, Section 13(b) of the Employment Agreement provides that the
Employment Agreement may be altered, modified, or amended by written instrument
signed by the parties thereto; and
          WHEREAS, each of the Company and Executive desires to amend the
Employment Agreement in accordance with the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
          1. Section 8 of the Employment Agreement is hereby amended by
inserting the following between the first and second sentences of such Section:
     “During the period commencing on the Effective Date and, for as long as
Executive remains an employee, ending on July 16, 2010, Executive shall (a) have
use of available Company barter funds for air travel between Chicago, Illinois
and Seattle, Washington for himself, or a person he designates, up to an
aggregate value of $25,000, and (b) receive a travel allowance of $2,500 per
month (or $1,153.85 per pay period), in each case, subject to or less applicable
taxes.”
          2. This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles other than Section 5-1401 of the General Obligations Law of the State
of New York.
          3. Each of the Company and Executive agrees that, other than as
expressly set forth in this Amendment, nothing in this Amendment is intended to
alter the rights, duties or obligations of the parties, or each of them, under
the Employment Agreement which shall remain in full force and effect as amended
hereby.
          4. This Amendment shall inure to the benefit of and be binding upon
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
          5. This Amendment may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 



--------------------------------------------------------------------------------



 



          6. Except as otherwise provided in Section 13 of the Employment
Agreement, any controversy, dispute, or claim arising out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Amendment, including, without limitation, the validity, scope, and
enforceability hereof, may at the election of any party, be solely and finally
settled by arbitration conducted in Chicago, Illinois, by and in accordance with
the then existing rules for commercial arbitration of the American Arbitration
Association, or any successor organization and with the expedited procedures
thereof (collectively, the “Rules”). Each of the parties hereto agrees that such
arbitration shall be conducted by a single arbitrator selected in accordance
with the Rules; provided that such arbitrator shall be experienced in deciding
cases concerning the matter which is the subject of the dispute. Any of the
parties may demand arbitration by written notice to the other and to the
arbitrator set forth in this Section 6 (“Demand for Arbitration”). Each of the
parties agrees that if possible, the award shall be made in writing no more than
thirty (30) days following the end of the proceeding. Any award rendered by the
arbitrator(s) shall be final and binding and judgment may be entered on it in
any court of competent jurisdiction. Each of the parties hereto agrees to treat
as confidential the results of any arbitration (including, without limitation,
any findings of fact and/or law made by the arbitrator) and not to disclose such
results to any unauthorized person other than to enforce any award rendered. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Amendment, each
party shall pay its own legal fees and expenses, provided, however, that the
parties agree to share the cost of the arbitrator’s fees.
[SIGNATURE PAGE TO FOLLOW]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as
of the date first written above.

            ORBITZ WORLDWIDE, INC.
      /s/ Paul Wolfe       By:   Paul Wolfe      Title:   GVP, Human Resources 
      EXECUTIVE
      /s/ Barnaby Harford       Barnaby Harford           

3